Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 433 Registration No. 333-153608-05 August 13, 2009 The Cleveland Electric Illuminating Company Pricing Term Sheet Issuer The Cleveland Electric Illuminating Company Ratings* Baa1/BBB+ (Moodys/S&P) Principal Amount $300,000,000 Security Type First Mortgage Bonds, 5.500% Series Due 2024 Trade Date August 13, 2009 Settlement Date August 18, 2009; T+3 Maturity Date August 15, 2024 Interest Payment Dates February 15 and August 15 First Interest Payment Date February 15, 2010 Call Provisions Make-whole call at T+30 bps Treasury Benchmark UST 3.125% due May 15, 2019 Benchmark Yield 3.603% Spread to Benchmark +195 bps Reoffer Yield 5.553% Coupon 5.500% Price to Public 99.466% Net Proceeds (%) 98.716% Net Proceeds ($) $296,148,000 Joint-Bookrunners Goldman, Sachs & Co. (30%) KeyBanc Capital Markets Inc. (30%) UBS Securities LLC (30%) Co-Managers Blaylock Robert Van, LLC (3.34%) Daiwa Securities America Inc. (3.33%) Fifth Third Securities, Inc (3.33%) CUSIP 186108 CJ3 ISIN US186108CJ39 * Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time.
